 In theMatter of L.MAXCY,INC.,EMPLOYERandINTERNATIONALBROTIIERIIOODOF TEAMSTERS, CHAUFFEURSWAREHOUSEMEN &HELP-ERS OF AMERICA,LOCAL UNION No. 79, A. F.L., PETITIONERCaseNo. 10-RC-89.-DecidedJuly 03, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing of-ficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all the Employer's truck driversat its Frostproof, Florida, plant,' excluding supervisors as defined bythe Act.The Employer is in general agreement with the unit soughtby the Petitioner, but would exclude therefrom goat-truck drivers andflat bodied truck drivers upon the ground that they are agriculturalemployees and thus excluded from the benefits of collective bargaining.The Employer is engaged in the harvesting, packaging, and market-ing of citrus fruit grown in its own orchards and in orchards owned*Chairman Herzog andMembersHouston and Reynolds.'The plant consists of a packing_plant and an adjoining cannery. All truck drivers reportdaily to and are under the direct supervision of the truck driver foremen whose offices arelocated in the Employer's trucking department in the immediate vicinity of the plant78 N. L. R. B., No 64.525 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDby independent growers.As part of this operation, the fruit is pickedand loaded onto trucks by field crews. It is then either hauled by theEmployer's goat trucks to the roadside where the fruit is transferredto a semi-trailer for transportation to the plant, or it is hauled directly.from the grove to the plant by either goat- or flat-bodied trucks.Except for the operation of hauling the fruit from the orchard to theroadside, the goat and flat bodied drivers have similar duties.How-ever, the record indicates that goat-truck drivers spend part of theirtime in hauling fruit from the orchard to the roadside as distinguishedfrom the hauling of fruit directly from the orchard to the plant.Theevidence is in conflict as to what percentage of their time goat-truckdrivers spend on each type of hauling operation.2The Board has held that the function of goat-truck drivers in haul-ing fruit from the orchard to the roadside is within the agriculturalexemption, and requires that employees thus engaged be excluded fromthe benefits of the Act.3On the other hand, the Board has held thatthe transportation of agricultural products from farm to processingplant is work which is not covered by the agricultural exemption.4Insofar as an employee is engaged in operations which have beendefined as agricultural, he is an agricultural laborer and hence ex-cluded from operation of the Act.However, when such an employeeworks at non-agricultural employment he is an employee within themeaning of the Act and therefore entitled to its benefits.As an agri-cultural laborer he is, of course, excluded from any unit herein foundappropriate, but as an ordinary employee performing non-agricultural-duties he is included in such unit and may be represented by a unionwith respect to that part of his work which is not agricultural incharacter.Accordingly, all employees dividing their time betweenagricultural and non-agricultural employment are deemed to be withinthe unit herein found appropriate, and the Petitioner, if successful,is authorized to bargain for such employees with respect to that partof their activities which is not agricultural in character.'2A witness for the Employer testified that goat drivers spend the greater part of theirtime hauling fruit to the roadside, as distinguished from haulingdirectlyfrom the orchardto the plant.However,awitness for the Petitioner,who had been employed by the Em-ployer as a truck driver intermittently for the past 5 years,testified that the goat truck wasvery seldom used for roadside trucking and that goat-truck drivers spend the greater partof their time on direct hauls from the grove to the plant.3Matter of American FruitGrowers,Inc.,75 N.L R. B. 1157.+Matter of Pepeekeo Sugar Company,59 N L R B 1532,and cases cited herein.6Matter of Pepeekeo Sugar Company,supraIf this were it matter of first impression,Chairman Herzog would dissent, for reasons indicated in a footnote inMatter of San Fer-nando Heights Lemon Association,72 N L R B 372,375.However,he regards himselfas bound by the majority view in that case,and therefore joins in this entire Decision andDirection of Election L.MAXCY, INC.527We find that all the Employer's truck drivers employed at its Frost-proof, Florida, plant, excluding supervisors as defined in' the Act,constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause, and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for the purposesof collective bargaining, by International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Local Union No. 79,A. F. L.